Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 10 and 20 recite the limitation “wherein said plurality of pores are of a non-round shape”. The specification filed 22 January 2019 does not describe the pores as having “a non-round shape”. Page 27 of the specification says “In other embodiments, the outward flow of cleanser and/or disinfectant may be mediated via fluid dynamics, and the size and shape of pores 1505. In such embodiments, an ideal size and shape of pores 1505 is one that, in conjunction with the fluid dynamics of the cleanser and/or disinfectant, withholds the cleanser and/or disinfectant unless and until a person touches pores 1505, after which point the molecular interactions between the user's skin and the cleanser and/or disinfectant draws the cleanser and/or disinfectant out, covering part of the surface covered by the pores 1505. The ideal size and shape of the pores will vary depending on the thickness, weight and other attributes of the cleanser or other disinfectant but, generally, the pores must be below 1-3 millimeters in diameter, in some embodiments.” This is a general disclosure that pores may be different shapes, but it does not provide specific support for the claimed “non-round shape”. The mere absence of a positive recitation in the description is not basis for a claimed exclusion. See MPEP 2173.05(i).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation "the disinfectant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde (US 8029740).
Regarding claim 1, Hyde discloses a cleaning device, comprising: a user interface (100) comprising a user-actuable control (e.g., a keyboard or a switch, col. 3, ll. 10-22), wherein said user-actuable control comprises: an outer housing, comprising at least one panel (101); a reservoir (105), configured to hold a disinfectant (104); wherein said at least one panel comprises a plurality of pores (115’), each of which plurality of pores is connected to at least one of a plurality of conduits (115) leading to said reservoir; and wherein said plurality of pores are configured to discharge said 
Regarding claim 2, Hyde discloses the cleaning device of claim 1, wherein said plurality of pores are configured to discharge said disinfectant, at least in part, via intermolecular forces between said disinfectant and said user’s finger (there are inherent intermolecular forces between a liquid or gel disinfectant disclosed by Hyde and a person’s finger that cause at least some disinfectant to stick to the finger).
Regarding claim 3, Hyde discloses the cleaning device of claim 1, wherein said cleaning device comprises a control system (including 107, 108, 109, and 114), comprising computer hardware (114) configured to receive communication(s) from at least one sensor (109) on or about said outer housing.
Regarding claim 4, Hyde discloses the cleaning device of claim 3, wherein said control system comprises at least one sensor (109), and at least one actuator (108).
Regarding claim 5, Hyde discloses the cleaning device of claim 4, wherein said at least one sensor is a touch sensor (col. 5, ll. 8-15), and wherein said control system is configured to discharge said disinfectant upon sensing that said outer housing has been touched.
Regarding claim 6, Hyde discloses the cleaning device of claim 5, wherein said at least one sensor is a proximity sensor (col. 5, ll. 16-24), and wherein said control system is configured to discharge said disinfectant upon sensing an object within a proximity limit relative to said outer housing.
Regarding claim 7, Hyde discloses the cleaning device of claim 1, wherein said plurality of pores are configured to discharge said disinfectant, at least in part, via compression by said user’s finger (pressure-activated switch, col. 4, ll. 20-30).
Regarding claim 8, Hyde discloses the cleaning device of claim 4, wherein said at least one actuator is a pump (108).

Regarding claim 11, Hyde discloses a cleaning device, comprising: a user interface comprising a user-actuable control (e.g., a keyboard or a switch, col. 3, ll. 10-22), wherein said user-actuable control comprises: an outer housing, comprising at least one panel (101); a reservoir (105), configured to hold a cleanser (104); wherein said at least one panel comprises a plurality of pores (115’), each of which plurality of pores is connected to at least one of a plurality of conduits (115) leading to said reservoir; and wherein said plurality of pores are configured to discharge said cleanser, at least in part, by pressure from a user’s finger as said user touches said at least one panel (pressure-activated switch, col. 4, ll. 20-30).
Regarding claim 12 as best understood, Hyde discloses the cleaning device of claim 11, wherein said plurality of pores are configured to discharge said cleanser, at least in part, via intermolecular forces between said disinfectant and said user’s finger (there are inherent intermolecular forces between a liquid or gel disinfectant disclosed by Hyde and a person’s finger that cause at least some disinfectant to stick to the finger).
Regarding claim 13, Hyde discloses the cleaning device of claim 11, wherein said cleaning device comprises a control system (including 107, 108, 109, and 114), comprising computer hardware (114) configured to receive communication(s) from at least one sensor (109) on or about said outer housing.
Regarding claim 14, Hyde discloses the cleaning device of claim 13, wherein said control system comprises at least one sensor (109), and at least one actuator (108).
Regarding claim 15, Hyde discloses the cleaning device of claim 14, wherein said at least one sensor is a touch sensor (col. 5, ll. 8-15), and wherein said control system is configured to discharge said cleanser upon sensing that said outer housing has been touched.

Regarding claim 17, Hyde discloses the cleaning device of claim 11, wherein said plurality of pores are configured to discharge said cleanser, at least in part, via compression by said user’s finger (pressure-activated switch, col. 4, ll. 20-30).
Regarding claim 18, Hyde discloses the cleaning device of claim 14, wherein said at least one actuator is a pump (108).
Regarding claim 19, Hyde discloses the cleaning device of claim 11, wherein said plurality of pores are configured to discharge said cleanser for a pre-set period of time after said touching (col. 5, ll. 61-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as applied to claims 1 and 11 above, and further in view of Strombeck (US 8551398).
Regarding claims 10 and 20, Hyde teaches the cleaning device of claims 1 and 11, respectively, but does not teach that said plurality of pores are of a non-round shape and pre-determined size preventing an outflow of said disinfectant/cleanser by gravity alone, but facilitating an outflow of said cleanser by touching.

Strombeck teaches a plurality of pores that are of a pre-determined size preventing an outflow of disinfectant/cleanser by gravity alone, but facilitating an outflow of said cleanser by touching (col. 20, ll. 10-26).
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hyde such that the pores are of a non-round shape as specified in claims 10 and 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hyde.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have sized the pores of Hyde such that they prevent an outflow of said disinfectant/cleanser by gravity alone, but facilitating an outflow of said cleanser by touching as taught by Strombeck to ensure a desired quantity of disinfectant/cleanser is provided (Strombeck, col. 20, ll. 27-31).

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,867,891 is cited as teaching non-round pores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754